FILED IN
                                                                             5th COURT OF APPEALS
                                                                                 DALLAS, TEXAS
                                                                             8/5/2015 9:41:46 AM
                                                                                   LISA MATZ
                                   SHAWN R. GANT, CSR                                Clerk
                                    Official Court Reporter
                              429th Judicial District Court
                                 2100 Bloomdale Road, Suite 10014
                                     McKinney, Texas 75071
                                    Telephone: (972) 547-5723
                                       sgant@cocollin.tx.us




                                         August 5, 2015

Lisa Matz
Fifth DistrictCourt of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202-6631

   RE: 429-02870-2014; Gastvs. Tinsley, et al

Dear Ms. Matz:


   Ireceived the Court's order wherein it states "appellant filed adocketing statement indicating
the reporter's record had been requested and payment arrangements had been made."
   To date, Ihave not received a request for the Reporter's Record, nor have Ireceived payment.
No payment arrangements have been made.

   Upon review ofthe Court's docket entries, it appears the Motion for Summary Judgment was
heard by submission, so there would not be a Reporter's Record for that particular hearing.
  If you have any questions, please do not hesitate to contact me.


                                                          Sincerely,


                                                          Shawn R. Gant
                                                                           Jad
   Cc: District Clerk- CollinCounty